Citation Nr: 1506467	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-32 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than January 20, 2010 for service connection for limitation of flexion of the left knee.  

2.  Entitlement to an initial rating in excess of 10 percent for limited flexion of the left knee.

3.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the left knee, status post-surgery.

4.  Entitlement to an initial rating in excess of 20 percent for intervertebral disc syndrome, status post laminectomy and discectomy with fusion and residual degenerative arthritis.

5.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy. 



ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to March 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The Board notes that in June 2014, the RO issued a proposed reduction in the rating of the Veteran's service-connected radiculopathy of the left lower extremity.  In July 2014, the Veteran responded by requesting a hearing on the issue.  The matter is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

First, in October 2012, the RO granted service connection for intervertebral disc syndrome, status post laminectomy and discectomy with fusion and residual degenerative arthritis and assigned a 20 percent rating.  The rating decision also established service connection for left lower extremity radiculopathy, assigning a 20 percent rating.  In September 2013, the Veteran filed a Notice of Disagreement (NOD) with the RO's decision.  The Board notes that after an NOD has been filed in any claim, the RO is required to issue an SOC containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the NOD.  38 C.F.R. §§ 19.26, 19.29.  Here, the RO issued a rating decision in June 2014 instead of the requisite SOC, to include a proposed reduction of the Veteran's rating.  Technically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board is remanding the issues for the issuance of an SOC, along with information about the process for perfecting an appeal, if the Veteran so desires.

Finally, in September 2014, the Veteran requested a hearing with regard to all issues pending before the Board.  However, no hearing was provided to the Veteran, and the record does not reflect that the Veteran has withdrawn his hearing request.  Therefore, the Veteran should be scheduled for the requested hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.702, 20.703 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish the Veteran with an SOC pertaining to the issues of entitlement to an initial rating in excess of 20 percent for intervertebral disc syndrome, status post laminectomy and discectomy with fusion and residual degenerative arthritis as well as an initial rating in excess of 20 percent for left lower extremity radiculopathy.  

The Veteran should be appropriately notified of the time limits to perfect his appeal of the aforementioned issues.  This issue(s) should not be returned to the Board unless the Veteran perfects the appeal by filing a timely Substantive Appeal.

2.  After the development requested above has been completed, contact the Veteran to determine what type of hearing is desired.  Then, schedule an appropriate hearing consistent with the Veteran's wishes, in the order that the request was received.  He should be notified of the date and time of the hearing, as appropriate.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







